41
                                     Case 17-25931          Doc 81       Filed 05/21/19        Page 1 of 2
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 17-25931-NVA
 IN RE: EUGENIA MAUDE STARGHILL                                                                         Judge: Nancy V. Alquist
        5325 BOSWORTH AVENUE                                                                             Date: 5/21/2019
        GWYNN OAK, MD 21207

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                     Name and Address of Creditor                                     Amount                      Classification
   001      VERIZON / by AMERICAN INFOSOURCE LP as agent                                         167.54                      Unsecured
            4515 N SANTA FE AVENUE / OKLAHOMA CITY, OK 73118
                                                          Acct: 0804
                                                     Comment:
     002    AMERICAN EXPRESS / C/O BECKET & LEE LLP                                               1,972.78                   Unsecured
            P O BOX 3001 / MALVERN, PA 19355-0701
                                                                   Acct: 3008
                                                                Comment:
     003    WELLS FARGO BANK NA / PO BOX 10438, MAC F8235-02F                                     3,845.60                   Unsecured
            DES MOINES, IA 50306-0438
                                                      Acct: 5127
                                                 Comment:
     004    UPSTART NETWORK TRUST / 2 CIRCLE STAR WAY 2ND FLOOR                                   5,687.75                   Unsecured
            SAN CARLOS, CA 94070
                                                    Acct: 5425
                                                Comment:
     005    LENDING CLUB CORP / 71 STEVENSON STREET #300                                        18,600.26                    Unsecured
            SAN FRANCISCO, CA 94105
                                                    Acct: 9464
                                                Comment:
     006    WELLS FARGO BANK NA / DEFAULT DOCUMENT PROCESSING                                   15,039.98                         Secured
            1000 BLUE GENTIAN ROAD N9286-01Y / EAGAN, MN 55121
                                                      Acct: 0755
                                                 Comment:
     007    WELLS FARGO BANK NA / DEFAULT DOCUMENT PROCESSING                                     4,914.15                        Secured
            1000 BLUE GENTIAN ROAD N9286-01Y / EAGAN, MN 55121
                                                      Acct: 0771
                                                 Comment:
     008    UPSTART NETWORK TRUST / 2 CIRCLE STAR WAY 2ND FLOOR           None                                               Unsecured
            SAN CARLOS, CA 94070
                                                    Acct: 5563
                                                Comment: DUPLICATE OF COURT #4
     009    SYNCHRONY BANK / PRA RECEIVABLES MANAGEMENT LLC                                       1,230.43                   Unsecured
            PO BOX 41021 / NORFOLK, VA 23541
                                                  Acct: 0720
                                               Comment:
     010    QUANTUM3 GROUP LLC / COMENITY BANK                                                    5,491.52                   Unsecured
            P O BOX 788 / KIRKLAND, WA 98083-0788
                                                                   Acct: 7223
                                                                Comment:




                                                      Page 1 of 2
41
                                          Case 17-25931              Doc 81        Filed 05/21/19           Page 2 of 2
                                                United States Bankruptcy Court
                                                                          For The
                                                          District of Maryland/Northern Division
                                                                                                                    Case No: 17-25931-NVA
  IN RE: EUGENIA MAUDE STARGHILL                                                                                      Judge: Nancy V. Alquist
         5325 BOSWORTH AVENUE                                                                                          Date: 5/21/2019
         GWYNN OAK, MD 21207

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                       Name and Address of Creditor                                                 Amount                        Classification
   011        PYOD LLC / RESURGENT CAPITAL SERVICES                                                           1,522.13                       Unsecured
              P O BOX 19008 / GREENVILLE, SC 29602
                                                                           Acct: 1694
                                                                        Comment:
     012      WELLS FARGO BANK NA / DEFAULT DOCUMENT PROCESSING                                                                                DirectPay
              1000 BLUE GENTIAN ROAD N9286-01Y / EAGAN, MN 55121                                                                               31,525.49
                                                        Acct: 4484
                                                   Comment: SURRENDER PER PLAN
     013      MAYOR & CITY COUNCIL OF BALTIMORE / 200 HOLLIDAY ST - RM                                         2,957.43                Secured
              BALTIMORE, MD 21202                                                                             12.0000% From 11/29/2017
                                                        Acct:
                                                   Comment:
     014      ONEMAIN / P.O. BOX 1010                                                                              None                          Not Filed
              EVANSVILLE, IN 47706                                                                                                                     .00
                                                                           Acct: 2251
                                                                        Comment:
                                                                                            Total             61,429.57
      REUBEN ERNEST LAWSON JR.                                                                               .00               Debtor's Attorney
      3301 LIBERTY HEIGHTS AVENUE
      BALTIMORE, MD 21215

  Pursuant to 11 U.S.C. 502 (a), the filed claims are deemed allowed for purposes of distribution and shall be paid if provided for under the plan.
DEBTOR(S): IF YOU BELIEVE A CLAIM IS NOT CORRECT, YOU MUST FILE AN OBJECTION IN ACCORDANCE WITH BANKRUPTCY RULE 3007
AND LOCAL BANKRUPTCY RULE 3007-1.
                                                                                                                    /s/ Robert S. Thomas, II
                                                                                                                    Robert S. Thomas, II, Trustee
                                                                                                                    300 E. Joppa Road, Suite 409
                                                                                                                    Towson, MD 21286


I hereby certify that on 05/21/2019 a copy of this Notice was served on the Debtor(s) by regular mail, postage prepaid. I further certify that a
copy of this notice was served on the attorney for the Debtor(s) electronically through the Court's ECF system on the date this Report was
uploaded for filing.

                                                                                                    /s/ Robert S. Thomas, II
                                                                                                    Robert S. Thomas, II, Trustee




                                                              Page 2 of 2
